Citation Nr: 0007278	
Decision Date: 03/17/00    Archive Date: 03/23/00

DOCKET NO.  98-04 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Entitlement to a compensable rating for a flexion 
deformity of the right little finger based on the 
disagreement with the initial award.

2.  Entitlement to a compensable rating for left ear hearing 
loss, based on the disagreement with the initial award.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel



INTRODUCTION

The veteran has verified active service from August 1959 to 
August 1965.  His service medical records include an entrance 
examination report dated in July 1955 and treatment notes 
from 1955 through August 1965.

This appeal arises from a decision by the Winston-Salem, 
North Carolina, Department of Veterans Affairs (VA) Regional 
Office (RO).     


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The service-connected right little finger flexion 
deformity is manifested by a non-painful mallet finger on the 
distal phalanx that cannot be straightened actively, but 
extremely unfavorable ankylosis is not demonstrated. 

3.  The veteran has Level I hearing loss in the right ear and 
in the left ear.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for a right 
little finger flexion deformity have not been met.  38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 
4.71a, Code 5219 (a), 5227 (1999). 

2.  The criteria for a compensable disability rating for left 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 3.102, 4.1, 4.7, 4.87, Diagnostic 
Code 6100.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the veteran's claims for increased 
ratings are well grounded. 38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.102 (1999).  The Board is satisfied that all 
relevant facts have been properly and sufficiently developed 
to address the issues at hand.


Factual Background

An October 1996 VA rating examination report states that the 
veteran had a mallet finger on the distal phalanx of the 
right little finger.  It could be partially straightened 
passively but the veteran could not straighten it with his 
extensor tendon.  The report is negative for evidence or 
complaints of pain during the examination.  The diagnoses 
include flexion deformity of the right little finger distal 
interphalangeal (DIP) joint.  

The veteran complained of hearing loss and faint tinnitus at 
the October 1996 VA audiological examination.  The pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
X
30
40
45
50
LEFT
X
35
35
50
50

The average was 41 right, 43 left.  Speech audiometry 
revealed speech recognition ability of 92 percent 
bilaterally.

A November 1996 rating decision established service 
connection for left hearing loss, evaluated as noncompensably 
disabling.  The same decision service-connected the right 
little finger disability and found it to be noncompensably 
disabling.  

A September 1998 VA audiological examination found the 
following puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
35
35
65
LEFT
20
30
30
55
50

The average was 40 right, 41 left.  The speech recognition 
ability was 96 percent bilaterally.

A VA examiner reviewed the medical evidence regarding the 
veteran's hearing loss in June 1999, but did not perform any 
new testing.

Analysis

The United States Court of Appeals for Veterans Claims 
(Court) held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  Fenderson v. West, 12 Vet App 119 (1999).  When 
assigning an initial rating, the rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), that the present level of 
disability is of primary importance, is not applicable. Id. 
at 126.  Therefore, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as staged ratings.  
Id. at 126.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

Flexion Deformity of the Right Little Finger

The veteran's right little finger flexion deformity is rated 
as ankylosis.  Ankylosis of any finger other than the thumb, 
index or middle is rated as noncompensable, whether it is the 
major hand or not.  Extremely unfavorable ankylosis is to be 
rated as amputation under diagnostic codes 5152 through 5156.  
38 C.F.R. § 4.71a, Diagnostic Code 5227 (1999).  Extremely 
unfavorable ankylosis is defined as all joints of the fingers 
in extension or in extreme flexion, or with rotation and 
angulation of bones.  38 C.F.R. § 4.71a, Diagnostic Code 
5219(a) (1999). 

When a rating is based on limitation of motion, the Board 
must also consider any functional loss the veteran may have 
sustained by virtue of weakness or pain on motion.  38 C.F.R. 
§§ 4.40, 4.45; DeLuca, 8 Vet. App. at 206.  The veteran has 
never complained of pain in his finger and there is no 
objective medical evidence of pain.  However, the most recent 
VA examination indicates that the veteran's extensor tendon 
is not capable of actively straightening the distal joint of 
the veteran's right little finger.  As such, he does have a 
limitation of function.  However, this limitation of function 
only affects one joint in the right little finger and there 
is no medical evidence of extremely unfavorable ankylosis of 
the veteran's right little finger.  Therefore, a 
preponderance of the evidence is against a compensable 
evaluation for the flexion deformity of the right little 
finger.

The evidence does not show that his flexion deformity of the 
right little finger was more severely disabling than the 
level of impairment reflected in the most recent VA 
compensation examination.  Therefore, the evidence does not 
indicate that a staged rating is warranted in this claim.  
Fenderson v. West, 12 Vet App 119 (1999).

Left Hearing Loss

During the pendency of the veteran's appeal, VA promulgated 
new regulations amending the rating criteria for diseases of 
the ear and other sense organs, effective June 10, 1999.  
Generally, where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the veteran will apply.  Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).  However, when amended regulations 
expressly state an effective date and do not include any 
provision for retroactive applicability, application of the 
revised regulations prior to the stated effective date is 
precluded, notwithstanding Karnas.  38 U.S.C.A. § 5110(g) 
(West 1991).

The Board notes that although the RO has not had an 
opportunity to consider the amended regulations in the first 
instance, comparison between each version of the regulations 
applicable to the evaluation of hearing loss finds no 
substantive changes.

Levels of hearing loss are determined by considering the 
average puretone decibel loss and speech discrimination 
percentage scores.  38 C.F.R. § 4.87, Table VI.  Disability 
ratings and diagnostic codes are assigned by combining a 
level of hearing loss in each ear.  38 C.F.R. § 4.85, Table 
VII.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992) 
(assignment of disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered).

Applying these findings to Table VI, the Board finds that the 
veteran has Level I hearing loss in both the right and left 
ear.  As shown in Table VII, Level I hearing loss in each ear 
warrants a noncompensable (0 percent) rating only.  
Therefore, the Board finds that the preponderance of the 
evidence is against entitlement to a compensable disability 
rating for left hearing loss.  38 U.S.C.A. §§ 1155, 5107(b); 
38 C.F.R. §§ 3.102, 4.3, 4.7, 4.87, Diagnostic Code 6100.

While the veteran appealed the initial noncompensable 
evaluation, the medical evidence of record does not indicate 
that the veteran's left hearing loss was more severely 
disabling at any time during the pendency of his current 
appeal than the level of impairment reflected in the most 
recent VA compensation examination.  Therefore, the evidence 
does not indicate that a staged rating is warranted in this 
claim.  Fenderson.

The Board has carefully reviewed the entire record in this 
case; however, the Board does not find the evidence to be so 
evenly balanced that there is any doubt as to any material 
issue.  38 U.S.C.A. § 5107. 


ORDER

An increased rating for a flexion deformity of the right 
little finger is denied. 

Entitlement to an increased evaluation for left ear hearing 
loss is denied. 



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals



 

